       .,,
~-- '• " AO 245B (Rev. 02/08/261"9)°.Judgment in a· Criminal Petty Case (Modified)                                                               Page I of l
                                                                                                                                                               c)
                                              UNITED STATES DISTRJCT COURT
                                                         SOUTHERN DISTRICT OF CALIFORNIA

                              United States of America                                   JUDGMENT IN A CRIMINAL CASE
                                               V.                                        (For Offenses Committed On or After November 1, 1987)


                             Pedro Bernardino-Mendez                                     Case Number: 3:20-mj-20442

                                                                                        G re,mrv DOb enauer
                                                                                        Defendant's Attorm hJ
                                                                                                                        FILED
        REGISTRATION NO. 9467 6298

        THE DEFENDANT:                                                                                                  FEB 2 7 2020
         IZI pleaded guilty to count(s) 1 of Complaint                                                                                   •MHCT


         •    was found guilty to count( s)                                                sourHERN oisi-R1cr oF cAUFORNIA
                                                                                                                     DEPUTY
              after a plea of not guilty.                                                "

              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
        Title & Section                     Nature of Offense                                                             Count Number(s)
        8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                   1

         •    The defendant has been found not guilty on count(s)
                                                                                     -------------------
         •    Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                    IMPRISONMENT
               The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
        imprisoned for a term of:
                                               /'
                                         r;:;l~IME SERVED                            D _ _ _ _ _ _ _ _ days
         IZI Assessment: $10 WAIVED                         IZI Fine: WAIVED
         IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
         the defendant's possession at the time of arrest upon their deportation or removal.
         •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


             IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
       ·of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
        imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
        United States Attorney of any material change in the defendant's economic circumstances.

                                                                                      Thursday, February 27, 2020
                                                                                      Date of Imposition of Sentence


                                                                                       .uet~
                                                                                      HONORABLE F. A. GOSSETT III
                                                                                      UNITED STATES MAGISTRATE JUDGE


        Clerk's Office Copy                                                                                                         3 :20-mj-20442
